Citation Nr: 0730502	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to attend a VA examination, but 
failed to attend due to illness described by him at this 
hearing before the undersigned in August 2007.

Based on the veteran's testimony, the Board finds that good 
cause has been shown for the veteran's failure to attend the 
VA examination.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for a VA 
examination to determine the nature and 
extent of any hearing loss or tinnitus 
found to be present.  The claims folder 
or the pertinent medical records 
contained therein, including the service 
medical records, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the veteran currently have 
hearing loss of either ear or tinnitus?

(b)  If hearing loss or tinnitus is 
found, it is requested that the examiner 
review the record and provide an opinion 
as to whether it is at least as likely as 
not that any current hearing loss is 
causally related to exposure to loud 
noise during the veteran's active 
service.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



